Exhibit 10.1

 

[***] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


 

MTTR, LLC

[***]

Attention: [***]

Email: [***]

 

June 4, 2019

 

Outlook Therapeutics, Inc.

7 Clarke Drive

Cranbury, NJ 08512

Attention: Lawrence A. Kenyon

Email: [***]

 

Re:Strategic Partnership Agreement between MTTR, LLC and Outlook Therapeutics,
Inc.

 

Dear Larry:

 

This letter is to further amend the Strategic Partnership Agreement between
Outlook Therapeutics, Inc. (“Outlook”) and MTTR, LLC (“MTTR”) dated February 15,
2018 and amended by the letter amendments dated March 2, 2018 and March 4, 2019
(the “Agreement”). There are no changes to the Agreement except as set forth
below:

 

Section 9.1(a) shall be modified to insert a new Section 9.1(a)(i) as follows:

 

Section 9.1(a)(i) Additional Retainer Fee. In recognition of additional use of
MTTR resources by Outlook commencing in December 2018, an additional retainer
fee (“Additional Retainer Fee”) will be paid by Outlook to MTTR on a monthly
basis beginning in May 2019 and ending in December 2019. The Additional Retainer
Fee is $115,516 per month and will be paid on the [***] day of each month, or
the first business day thereafter if the [***] falls on a weekend or bank
holiday, except the payment due on May [***], 2019 shall be paid within [***]
days of the first date set forth above. The Monthly Retainer Fee will be reduced
by $50,000 while the Additional Retainer Fee is in effect. Notwithstanding
Sections 1.1 and 9.1(b), the Additional Retainer Fee will be excluded from the
Section 9.1(b) calculation of the Offset of the Retainer Fee and the Additional
Retainer Fee and Monthly Retainer Fee shall not be included as Actual Deductible
Costs.

 

Please confirm Outlook’s agreement with the changes as set forth in this letter
by signing this letter and returning a countersigned copy to me at [***].

 

Sincerely,

MTTR, LLC

 

 

By: /s/ [***]     [***]  

 



  Acknowledged and Agreed:     OUTLOOK THERAPEUTICS, INC.                    
By: /s/ Lawrence A. Kenyon       Lawrence A. Kenyon, President and CEO  

 



 

 